STATE OF VERMONT 
                                              
                                  ENVIRONMENTAL COURT 
 
                                              } 
Appeal of Gauthier                            }                      Docket No. 172‐9‐04 Vtec 
                                              } 
                                              } 
 
                   Decision on Appellant’s Motion for Summary Judgment 

       Appellant  Vincent  Gauthier  appealed  from  decisions  of  the  Zoning  Board  of 

Adjustment  (ZBA)  of  the  Town  of  Waitsfield  (Town)  which  upheld  a  Notice  of 

Violation  issued  by  the  Zoning  Administrator  on  November  18,  2003,  regarding 

Appellant’s use of his primary residence property.  Appellant is represented by F. Brian 

Joslin,  Esq.    The  Town  is  represented  by  Steven  F.  Stitzel,  Esq.    No  other  party  has 

appeared in this proceeding.  Now pending before the Court is Appellant’s Motion for 

Summary Judgment on both questions raised in this appeal. 


                                       Procedural History 

       Mr. Gauthier’s first appeal  to  this Court was assigned Docket No. 44‐3‐04 Vtec.  

That  appeal  was  from  the  denial  by  the  ZBA  on  February  26,  2004,  of  Mr.  Gauthier’s 

appeal of the notice of violation issued to him by the Waitsfield Zoning Administrator 

(ZA) by letter dated November 18, 2003.  Pursuant to the parties’ stipulation, that first 

appeal (Docket No. 44‐3‐04 Vtec) was dismissed, without prejudice, so that the matter 

could  be  remanded  to  the  ZBA  for  reconsideration  of  its  February  26,  2004 

determination. 

       By  Decision  dated  September  20,  2004,  the  ZBA  again  upheld  the  ZA’s 

determination  that  Appellant’s  use  of  this  property  was  in  violation  of  the  Waitsfield 
Zoning Bylaws (Bylaws) in effect as of that date.1  In its September 20, 2004 Decision, the 

ZBA “denie[d] the Applicant’s request to utilize a storage shed on his property located 

in  the  Agricultural‐Residential  Zoning  District  for  rental  of  and/or  storage  of  items 

associated  with  a  commercial  enterprise  for  which  any  valid  exception  thereto  has 

expired.” 

        Appellant then filed a timely appeal with this Court.  In the now‐pending appeal 

(Docket  No.  172‐9‐04  Vtec),  Appellant  posed  the  following  two  questions  in  his 

Statement of Questions (paraphrased by the Court): 

    (a) Was  the  ZBA’s  Decision  of  February  26,  2004  incorrect,  when  it  impliedly 
        found  that  Appellant  had  to  discontinue  use  of  the  existing  green  storage 
        building located on Appellant’s home property? 
    (b) Was  the  ZBA’s  Decision  of  September  20,  2004  incorrect,  when  it  denied 
        Appellant’s request to lease the existing green storage building on his home 
        property to a third party? 
        In  support  of  both  questions  presented  in  the  appeal,  Appellant  argues  that 

because the green storage building has been in existence and used by him for storage of 

commercial  material  for  more  than  fifteen  years,  the  individual  to  whom  he  sold  his 

business should be allowed to continue to use Appellant’s home property in a similar 

fashion. 


                                         Factual Background 

        The following facts are undisputed unless otherwise noted. 

        1.      On  February  25,  1983,  the  Town  Zoning  Administrator  granted 

Appellant’s  zoning  permit  application  (Application  No.  868)  to  construct  a  40′  by  60′ 

unheated storage building (the “green storage building”), for equipment and materials 

  Pursuant to the Court’s Interim Order of September 22, 2005, Appellant’s counsel provided the Court 
1

with copies of the zoning regulations in effect in 1983 (i.e.: the year when Appellant’s accessory building 
was constructed) as well as “the most current version” of those regulations.  The most current regulations 
were last amended on December 15, 2004.  Even though the pending appeal was filed prior to that date, it 
does not appear that the Bylaw sections relevant to this appeal were affected by the recent amendments. 
                                                     2
related  to  an  existing  home  occupation,  located  on  the  north‐easterly  corner  of 

Appellant’s home property at 44 Maple Lane off of East Warren Road. 

       2.      On  June  8,  1983,  the  Town  Zoning  Administrator  issued  a  handwritten 

notice  to  Appellant  stating  that  “operating  the  business  ‘Valley  Rent‐All’  from  your 

home  .  .  .  is  a  zoning  violation.”    The  record  does  not  reveal  any  enforcement  action 

being undertaken by the Town in connection with this notice of violation. 

       3.      On August 8, 1983, the Chair of the Town Planning Commission wrote a 

letter to Appellant, apparently without the support of all the members of the Planning 

Commission, stating that “the proposed storage building is presently in conformance” 

with the Town’s Zoning Ordinance and Town Plan, but that the building “is subject to 

site  plan  approval  .  .  .  since  it  is  a  commercial  use  which  requires  the  Act  250 

procedure.”    

       4.      Appellant  subsequently  filed  an  application  with  the  District  5 

Environmental  Commission  (District  Commission)  for  state  land  use  approval  for  the 

green storage building he had previously constructed on his home property. 

       5.      On  July  2,  1984,  Appellant  and  his  wife  incorporated  as  “Life’s 

Ambitions, Inc.”   

       6.      On September 4, 1984, Appellant registered the trade name “Valley Rent‐

All.”  The corporate owner of Valley Rent‐All is Life’s Ambitions, Inc.  

       7.      On  February  14,  1985,  the  District  Commission  issued  Land  Use  Permit 

No. 5W0748 to Appellant, allowing construction and use of the green storage building.  

In  its  Findings  of  Fact,  the  District  Commission  determined  that  “[t]his  project  is 

essentially a home occupation of a small scale.” 

       8.      On  March  11,  1987,  the  ZBA  granted  a  Conditional  Use  Permit  (CUP)  to 

Appellant to erect a retail store building on Lot 9 of the Winter Park Common PUD (the 

“Winter  Park  location”),  a  commercial  development  in  the  Irasville  section  of 

                                                  3
downtown  Waitsfield  which  is  separate  and  at  some  undetermined  distance  from 

Appellant’s home property. 

       9.     On  December  7,  1987,  the  Town  Zoning  Administrator  wrote  a  letter  to 

Appellant, informing him that if he planned to continue operating a small engine repair 

and rental business on his home property, a zoning permit “should be applied for,” and 

otherwise  requesting  a  timetable  for  relocating  Appellant’s  business  activities  to  the 

Winter Park location. 

       10.    On  December  29,  1987,  Appellant  responded  to  the  Zoning 

Administrator’s letter of December 7, stating in his letter that he hoped to relocate “the 

rental business, small engine repairs, and all our offices” to the Winter Park location by 

“no  later  than  February  1,  1988.”    Appellant  also  stated  that  a  pre‐existing 

nonconforming auto body repair shop would remain on his home property. 

       11.    In  September  of  1988,  Appellant  moved  his  business,  Valley  Rent‐All, 

from his home property to the Winter Park location. 

       12.    The  green  storage  building  was  used  for  storing  material  in  connection 

with Appellant’s Valley Rent‐All business both before and after the relocation of Valley 

Rent‐All to the Winter Park location in September of 1988.  

       13.    Appellant  sold  the  Valley  Rent‐All  business  to  James  Kohl  (Kohl)  in 

January  of  2003.    This  business  sale  appears  to  have  included  the  real  estate  and 

improvements located at the Winter Park location, the business inventory and assets at 

both  locations  (i.e.:    the  Winter  Park  complex  and  the  green  storage  building  at 

Appellant’s home property), and a leasing of the green storage building at Appellant’s 

home property. 

       14.    After  Appellant  sold  Valley  Rent‐All  to  Kohl,  Kohl  continued  to  use  the 

green  storage  building  on  Appellant’s  home  property  for  storage  of  Valley  Rent‐All’s 

inventory. 

                                               4
         20.      On  November  18,  2003,  the  Zoning  Administrator  issued  a  notice  of 

violation (NOV) to Appellant, noting that while some requested clean‐up on his home 

property had been completed, “piles of poles and other paraphernalia” remained.  The 

NOV  also  stated  that  “a  tractor  trailer  has  been  placed  on  the  premises.    This  is 

considered commercial storage, you do not have a permit for this, and it is not allowed 

in your zoning district.” 

         21.      On  February  26,  2004,  the  Zoning  Board  of  Adjustment  upheld  the 

November  18,  2003  NOV.    The  ZBA  found  that  Mr.  Kohl  was  renting  space  from 

Appellant  to  store  goods,  including  a  tent  and  bandstand  staging,  and  that  Mr. Kohl 

dropped  off  or  picked  up  goods  by  truck  at  Appellant’s  premises  one  or  two  times  a 

week.   

         22.      On September 26, 2004, the ZBA denied Appellant’s request to reconsider 

its  February  26,  2004  decision.    Appellant  thereafter  timely  filed  the  appeal  now 

pending before this Court. 

                                                    Discussion 

         Appellant contends that because he first began using the green storage building 

on his home property more than fifteen years ago, any enforcement action based upon 

the  NOV  was  barred  by  24  V.S.A.  former  § 4496(a)  (now  codified  at  § 4454(a)).2  

Appellant  further  argues  that  in  the  event  the  complained  of  use  of  the  green  storage 

building constitutes a zoning violation, the violation commenced, at the latest, when he 

moved his business to his new site in the Winter Park complex in September of 1988.  If 


2  The former V.S.A. § 4496(a) stated: 
         An action, injunction, or other enforcement proceeding relating to the failure to obtain or 
         comply  with  the  terms  and  conditions  of  any  required  municipal  land  permit  may  be 
         instituted under section 1974a, 4444, or 4445 of this title against the alleged offender if the 
         action, injunction, or other enforcement proceeding is instituted within 15 years from the 
         date  the  alleged  violation  first  occurred  and  not  thereafter.    The  burden  of  proving  the 
         date  the  alleged  violation  first  occurred  shall  be  on  the  person  against  whom  the 
         enforcement action is instituted. 
                                                           5
the Court were to adopt this rationale, Appellant argues that enforcement of the NOV 

would still be barred by 24 V.S.A. § 4496(a).3 

         The  Town  argues  that  it  first  became  aware  of  the  violation  within  the  fifteen‐

year  period  mandated  by  former  § 4496(a),  and  that  Appellant  has  failed  to  carry  his 

statutory burden of proving that the use of his property in violation of local ordinances 

began more than fifteen years ago. 

         To the extent that the cited violation is based upon Appellant’s storage use of the 

green building on his home property, the Town’s argument that it acted within fifteen 

years of first becoming aware of the violation is without merit.  It appears undisputable 

from  the  Town’s  own  exhibits  and  Statement  of  Undisputed  Facts  that  the  Town  had 

notice of Appellant’s use of this building, at least from the point in time when Appellant 

developed the Winter Park property.  In fact, the Town ZA issued previous notices of 

violation in 1983 and 1987 to Appellant for his continued use of the storage building on 

his home property, but chose not to follow those notices with enforcement proceedings.  

Thus,  if  the  Town  were  now  seeking  to  initiate  enforcement  actions  supported  by  the 

1983 and 1987 notices, such actions would be absolutely barred by 24 V.S.A. § 4496(a). 

         Appellant  appears  to  imply  that  his  use  of  his  home  property,  and  particularly 

the green storage building thereon, has been continuous and has not changed since at 

least 1988.   However, Appellant ceased his use of the green storage building for a home 

occupation  purpose  when  he  sold  his  business  to  Kohl  in  January  of  2003.    As  a 

component of this business sale, Appellant apparently agreed to lease the green storage 

building on his home property to Kohl, so that Kohl might continue to use it for storage 

in  connection  with  Kohl’s  operation  of  Valley  Rent‐All.    These  actions  transformed 


3    We  note  that  this  appeal  does  not  concern  an  enforcement  action,  but  rather  the  NOV.    24  V.S.A. 
§ 4496(a)  does  not  specifically  bar  the  issuance  of  notices  of  violation.    However,  since  a  notice  of 
violation is the first step necessary when a municipality decides to commence an enforcement action, we 
believe it appropriate to address the statutory provisions in Appellant’s pending appeal. 
                                                         6
Appellant from the operator of a business on his home property, to a commercial lessor.  

This  resulted  in  a  change  of  use  by  Appellant  of  the  green  building  on  his  home 

property.4  It is this latter use that it now at issue in this appeal. 

         It is undisputed that Appellant used the green building as a home occupation, at 

least  prior  to  Appellant’s  relocation  of  his  business  to  the  Winter  Park  location.    See 

District Commission’s Supplemental Findings of Fact in Application No. 5W0748 dated 

February 14, 1985, at 1 (“This project is essentially a home occupation of a small scale”); 

ZBA Decision dated September 20, 2004, at 3 (“Gauthiers obtained approval in the early 

1980’s to construct an enclosed storage building on the lot on which they lived for use in 

connection with the business they were conducting from their home.  Whether correctly 

or not, the Town allowed use of the structure as part of a home occupation business.”).   

         Appellant continued to use the green storage building on his home property for 

occupational  purposes,  even  after  moving  his  business  to  the  Winter  Park  location  in 

1988.  Were this use the foundation for the Town’s present zoning enforcement efforts, 

the subsequent enforcement proceeding would be barred by 24 V.S.A. former § 4496(a) 

and its successor: 24 V.S.A. § 4454(a).  But the underlying enforcement efforts refer to a 


4  The Vermont Supreme Court has distinguished between “change of ownership” and “change in use,” 
see  Appeal  of  Lowe,   164  Vt.  167,  171  (1995)  (“the  conversion  from  rental  property  to  condominium 
ownership  is  a  change  of  ownership  and  not  a  change  of  use,  and  thus,  is  beyond  the  scope  of  zoning 
regulation”);  Vermont  Baptist  Convention  v.  Burlington  Zoning  Bd.,   159  Vt.  28,  30‐31  (1992)  (“The 
Zoning  Boardʹs  position  would  allow  the  zoning  ordinance  to  be  construed  as  permitting  regulation  of 
property based on the identity of the owner, not the use of the land. This result is inconsistent with the 
Legislatureʹs grant of authority to adopt zoning regulations”). 
        Here,  however,  Appellant’s  use  of  the  green  storage  building  has  changed  from  the  storage  of 
equipment  used  in  an  occupation  Appellant  operated,  at  leased  in  part,  from  his  home,  to  Appellant’s 
rental of the building to others.  The fact that the character of the contents stored in the green building 
may have remained the same after Appellant’s sale of Valley Rent‐All to Kohl does not mean that the use 
remained  the  same.    Our  focus  must  be  on  the  change  to  the  use  of  Appellant’s  property,  not  the  new 
owner  of  the  business.    Had  Mr.  Kohl  also  purchased  Appellant’s  home  property,  occupied  it  as  his 
residence,  and  continued  the  prior  use  of  the  green  building,  we  would  have  a  different  analysis  to 
address in this case. 
 
                                                          7
changed  use,  different  from  Appellant’s  prior  home  occupation  use,  and  are  therefore 

not time barred by either statutory provision. 

       Home occupations enjoy a special and distinct designation, and allow for use of 

residential property that would not otherwise be allowed, absent the use’s connection to 

an applicant’s home.  Thus, the authority to conduct and continue a use that would not 

otherwise  be  allowed  in  a  certain  zoning  district  is  conditioned  upon  the  operators  of 

the  business  also  occupying  the  property  as  their  primary  residence.    See  24  V.S.A. 

former  § 4406(3)  (now  codified  at  24  V.S.A.  § 4412(4))  (“No  regulation  may  infringe 

upon the  right  of  any  resident to use a  minor  portion  of a dwelling for an occupation 

which  is  customary  in  residential  areas  and  which  does  not  change  the  character 

thereof”);  see  also  Bylaws  § 4.6(A)(1)(2005)  (“The  home  occupation  shall  be  carried  on 

by  the  residents  of  the  building”);  Bylaws  § 7.2(2005)  (defining  the  term  “home 

occupation” as  “[a]ny use conducted entirely within a  dwelling or accessory structure 

and  carried  on  by  the  occupants  thereof”);  In  re  Appeal  of  Herrick,  170  Vt.  549,  550 

(1999) (“a home occupation plainly must occur in the owner’s residence”). 

       Rental of commercial storage space is neither a permitted nor a conditional use in 

the  Agricultural‐Residential  District.    Bylaws  Article  II,  Table  2.7(2005)(“Agricultural‐

Residential  District”).    Allowing  homeowners  to  carry  on  “home  occupations” 

consisting  of  the  leasing  of  their  premises  to  commercial  enterprises  could  yield  a 

perverse  result:  the  expansion  of  commercial  enterprises  into  residential 

neighborhoods, by non‐residents, in blatant derogation of a municipality’s authority to 

provide for zoning districts restricted to residential purposes.  Such an interpretation of 

“home  occupations”  would  dilute  the  authority  of  Vermont  municipalities  to  plan  for 

and regulate orderly development, “with reasonable consideration . . . to the character 

of each area and to its peculiar suitability for particular uses in relation to surrounding 

areas.”  24 V.S.A. 4302(d).   

                                                 8
       Appellant’s leasing to a third party of the green storage building for commercial 

storage  is  not  a  continuation  of  his  earlier  use  of  the  building,  but  a  new  and 

nonconforming  use,  and  thus  a  new  violation  of  the  Town’s  Zoning  Bylaws.    The 

Town’s notice of violation was instituted within one year of the date when that new use 

began in 2003.  Therefore, to the extent that the issuance of a notice of violation marks 

the commencement of enforcement proceedings, the former § 4496(a) does not bar such 

commencement of enforcement proceedings in this case.   

       Our  determination  here  answers  in  the  negative  both  questions  in  Appellant’s 

Statement of Questions, as both questions turn on the applicability of former § 4496(a) 

to the notice of violation and the subsequent ZBA decisions on appeal.  We are therefore 

left to determine what remains in this appeal to address.  We conclude that there are no 

legal issues remaining to be addressed in this appeal.  There being no remaining legal 

issues raised in this appeal, we conclude that summary judgment in favor of the Town 

is  appropriate.    The  procedural  fact  that  the  Town  has  not  moved  this  Court  for 

summary judgment does not prohibit this result, as our procedural Rules provide that 

“summary  judgment  when  appropriate  may  be  rendered  against  the  moving  party.” 

See V.R.C.P. 56(c)(3).  We conclude that such a result is appropriate in this case. 

       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that the Appellant’s Motion for Summary Judgment is DENIED.  Summary judgment is 

hereby GRANTED for the Town on questions one and two of Appellant’s Statement of 

Questions.    The  decision  of  the  Waitsfield  Zoning  Board  of  Adjustment  dated 

September 20, 2004 is upheld.  This decision concludes the pending appeal. 


       Done at Berlin, Vermont, this 24th day of January, 2006. 


                                           __________________________________________ 
                                                Thomas S. Durkin, Environmental Judge

                                              9